 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          WILMAN GONZALEZ ROSARIO,                       CASE NO. C15-0813JLR
            et al.,
11                                                         ORDER
                                  Plaintiffs,
12                 v.

13
            U.S. CITIZENSHIP AND
14          IMMIGRATION SERVICES, et al.,

15                                Defendants.

16                                    I.    INTRODUCTION
17          Before the court are two letter briefs filed by the parties. (Plf. Ltr. (Dkt. # 138);
18   Def. Ltr. (Dkt. # 139).) The parties filed these letters pursuant to a stipulated order
19   directing them to do so. (See Stip. Order (Dkt. # 137).) The parties ask the court to
20   resolve two disputes concerning the parties’ agreed plan to implement the court’s
21   injunction in this matter. (See generally Plf. Ltr.; Def. Ltr.; see also Agreed Imp. Plan
22   (Dkt. # 134-1); SJ Order/Injunction (Dkt. # 127).) In addition to their initial filings, the


     ORDER - 1
 1   court ordered the parties to simultaneously file responsive letters (11/15/18 Order (Dkt.

 2   # 140)), and those letters are also before the court (Plf. Resp. Ltr. (Dkt. # 141); Def. Resp.

 3   Ltr. (Dkt. # 142)). Based on the parties’ initial and responsive letters, the court resolves

 4   the parties’ disputes as described below.

 5                                    II.   BACKGROUND

 6          On July 18, 2017, the court granted in part and denied in part Plaintiffs’ motion for

 7   class certification. (CC Order (Dkt # 95) at 27.) The court certified a class of noncitizens

 8   who have filed or will file applications for employment authorization that were not or

 9   will not be adjudicated within 30 days and who have not or will not be granted interim

10   employment authorization. (Id. at 26.) The court further stated that the class consists of

11   only those applicants for whom 30 days has accrued or will accrue under the applicable

12   regulation, 8 C.F.R. §§ 103.2(b)(10)(i), 208.7(a)(2), (a)(4). (Id. at 27.)

13          On July 26, 2018, the court granted Plaintiffs’ motion for summary judgment and

14   found Defendants in violation of 8 C.F.R. § 208.7(a)(1). (SJ Order at 12.) The court also

15   enjoined Defendants “from further failing to adhere to the 30-day deadline for

16   adjudicating [employment authorization document (“EAD”)] applications [for asylum

17   seekers], as set forth in 8 C.F.R. § 208.7(a)(1).” (Id.) Finally, the court ordered

18   Defendants “to submit status reports every six (6) months regarding the rate of

19   compliance with the 30-day timeline.” (Id.) At the time of the order, Defendants’ own

20   data revealed that from 2010 to 2017, Defendant U.S. Citizenship and Immigration

21   Services (“USCIS”) met the 30-day deadline in in only 22% of cases. (See id. at 3.)

22   //


     ORDER - 2
 1          On September 14, 2018, the parties submitted a joint plan for implementation of

 2   the court’s order and injunction. (Joint Statement (Dkt. # 134); see also Agreed Imp.

 3   Plan.) Nevertheless, the parties stated they had not been able to come to agreement on

 4   two points: “(1) whether the [c]ourt should specify specific rates of compliance for

 5   employment authorization document (EAD) adjudication as part of an implementation

 6   order and what those rates should be; [and] (2) the appropriate venue for filing any

 7   Federal District Court action where an EAD application is not adjudicated in compliance

 8   with this [c]ourt’s order, after the individual has complied with the steps set forth in the

 9   implementation plan.” (Joint Statement at 1.) The parties asked the court if they could

10   “simultaneously file short letter-briefs of no more than three pages addressing these two

11   issues” and have the court “resolve this lingering dispute.” (Id.) On October 3, 2018, the

12   court entered an order consistent with the parties’ stipulated motion. (10/3/18 Order

13   (Dkt. # 137); see also Plf. Ltr.; Def. Ltr.) At the direction of the court, the parties also

14   simultaneously filed responsive letters. (11/15/18 Order; Plf. Resp. Ltr.; Def. Resp. Ltr.)

15          On September 21, 2018, Defendants filed a notice of appeal concerning the court’s

16   summary judgment order and injunction. (Not. of App. (Dkt # 135).)

17          On January 25, 2019, Defendants submitted their first status report pursuant to the

18   court’s order. (Status Report (Dkt. # 144); see also SJ Order at 12.) Defendants’ status

19   report indicates that Defendants achieved a 96.3% compliance rate with 8 C.F.R.

20   § 208.7(a)(1) in December 2018, and an average compliance rate of 92.7% for the final

21   quarter of 2018. (Status Report at 2; see also Status Report Ex. A (Dkt. # 144-1) at 3.)

22          The court now considers the issues presented in the parties’ letters.


     ORDER - 3
 1                                      III.   ANALYSIS

 2   A.     Jurisdiction

 3          Because Defendants filed a notice of appeal (Not. of App. (Dkt. # 135)), the court

 4   initially considers its jurisdiction. The filing of a notice appeal generally divests the

 5   district court of jurisdiction over the matters appealed. McClatchy Newspapers v. Cent.

 6   Valley Typographical Union No. 46, Int’l Typographical Union, 686 F.2d 731, 734 (9th

 7   Cir. 1982), amended sub nom. McClatchy Newspaper v. Local 46 (9th Cir. Sept. 22,

 8   1982). Nevertheless, the district court retains jurisdiction to enforce an injunction under

 9   certain exceptions to this rule. First, Federal Rule of Civil Procedure 62(d) provides that

10   “[w]hile an appeal is pending from . . . [a] final judgment that grants . . . an injunction,

11   the court may suspend, modify, restore or grant an injunction on terms for bond or other

12   terms that secure the opposing party’s rights.” Fed. R. Civ. P. 62(d). Second, until its

13   judgment is superseded on appellate review, the district court retains jurisdiction to

14   enforce the injunction and to preserve the status quo. See Nat. Res. Def. Council, Inc. v.

15   Sw. Marine Inc., 242 F.3d 1163, 1166 (9th Cir. 2001); Robinson v. Delgado, No.

16   1:02-CV-01538-NJV, 2012 WL 4753493, at *1 (N.D. Cal. Oct. 4, 2012). Thus, the court

17   concludes that it retains jurisdiction to consider the issues that the parties have stipulated

18   to place before this court.

19   B.     Rates of Compliance

20          Plaintiffs argue that the court should require Defendants to be in full compliance

21   with 8 C.F.R. § 208.7(a)(1) by a date certain instead of simply requiring 6-month status

22   reports. (Plf. Ltr. at 1.) Defendants assert that an order specifying Defendants’ rate of


     ORDER - 4
 1   compliance would be an improper modification of the court’s injunction and would

 2   improperly curtail the scope of the court’s adjudication of Defendants’ “substantial

 3   compliance” with the injunction if Plaintiffs were to pursue an enforcement action. (Def.

 4   Ltr. at 2.)

 5           The court agrees that adding such a provision to the injunction when the court has

 6   already specified that Defendants are to submit status reports at regular intervals would

 7   be an improper modification to the court’s injunction. A party seeking to modify an

 8   injunction bears the burden of establishing that a significant change in circumstances

 9   warrants a revision of the injunction. See Rufo v. Inmates of Suffolk Cty. Jail, 502 U.S.

10   367, 383 (1992). Here, even if the court had jurisdiction to order such a change, see

11   supra § III.A., Plaintiffs have failed to meet their burden. Defendants’ January 25, 2019,

12   status report demonstrates clear improvement in Defendants’ compliance rates. (See

13   Status Report.) Given that the adjudication rate reflects significant improvement since

14   the court entered its injunction, modification of the court’s injunction to include specific

15   rates of compliance is not justified by any change in the law or facts.

16           Further, if Plaintiffs at some point allege that Defendants have failed to comply

17   with the court’s injunction, their remedy is a motion for civil contempt. Civil contempt is

18   defined as “a party’s disobedience to a specific and definite court order by failure to take

19   all reasonable steps within the party’s power to comply.” Reno Air Racing Ass’n., Inc. v.

20   McCord, 452 F.3d 1126, 1130 (9th Cir. 2006). As Defendants point out, substantial

21   compliance is a defense to civil contempt. Gen. Signal Corp. v. Donallco, Inc., 787 F.2d

22   1376, 1379 (9th Cir. 1986). “If a violating party has taken all reasonable steps to comply


     ORDER - 5
 1   with the court order, technical or inadvertant [sic] violations of the order will not support

 2   a finding of civil contempt.” Id. (internal quotations omitted); see also Kelly v. Wengler,

 3   822 F.3d 1085, 1096 (9th Cir. 2016) (“A contemnor in violation of a court order may

 4   avoid a finding of civil contempt only by showing it took all reasonable steps to comply

 5   with the order.”) (italics in original). Thus, the court concludes that adoption of specific

 6   rates of compliance would not be appropriate because such rates would invite the

 7   possibility of arbitrary enforcement actions that would fail to take into account the

 8   reasonable steps that Defendants take to comply with the court’s order.

 9          Based on the foregoing analysis, the court declines to require Defendants to be in

10   full compliance with 8 C.F.R. § 208.7(a)(1) by a date certain.

11   C.     Venue for Future Individual Actions

12          The parties agree that only this court has jurisdiction to enforce compliance with

13   issues that affect all or a substantial part of the class. (Plf. Resp. Ltr. at 3; Def. Ltr. at 3

14   (“[T]o the extent that Plaintiffs seek enforcement of this [c]ourt’s injunction . . . on a[]

15   . . . class-wide basis—the only proper venue is in this [c]ourt.”). The parties disagree on

16   whether this court is the only court to have jurisdiction over an action filed by an

17   individual class member seeking to compel adjudication of his or her individual EAD

18   application. Plaintiffs argue that any district court that would otherwise have venue

19   should be able to adjudicate individual plaintiffs’ claims to compel timely adjudication of

20   their individual EAD applications. (Plf. Ltr. at 2-3; Plf. Resp. Ltr. at 3.) Defendants

21   insist that all such individual claims must be filed in this court. (Def Ltr. at 3; Def. Resp.

22   Ltr. at 1-2.)


     ORDER - 6
 1          Defendants’ position is both practically problematic and legally incorrect. As

 2   Plaintiffs point out, there were over 200,000 initial asylum EAD applications filed in

 3   Fiscal Years 2017 and 2018. (See Plf Ltr. at 2, Ex. A.) The class is numerous and

 4   inherently transitory. As such, there will be class members in various locations

 5   throughout the country who may wish to file mandamus or Administrative Procedure Act

 6   district court actions if their EAD applications are not decided within 30 days. Requiring

 7   all of these actions to be filed in this court would represent an unreasonable and

 8   unwarranted burden on both this court and the individual plaintiffs who may be involved.

 9   Further, any such district court action would require examination of more than what this

10   court already decided—that USCIS is obligated to comply with the 30-day deadline in 8

11   C.F.R. § 208.7(a)(1). (See generally SJ Order.) For example, based on the specific facts

12   alleged, such individual actions may require the court to engage in additional factual

13   inquiry to determine whether the 30-day clock has run, whether the EAD application was

14   complete, and whether the individual met the requirements of the implementation plan,

15   was responsible for any delay, or had been convicted of an aggravated felony.

16          This court’s binding resolution of the common question whether USCIS is

17   obligated to adjudicate initial asylum EADs within 30 days is distinct from the factual

18   questions that may arise in individual actions. The general principle of class litigation is

19   that court may resolve common questions—in this case the 30-day deadline—but

20   individual, future claims for individualized relief can still be brought separately. See,

21   e.g., Cooper v. Fed. Reserve Bank of Richmond, 467 U.S. 867, 881 (1984) (observing that

22   Rule 23 class action procedures are designed to provide a mechanism for the expeditious


     ORDER - 7
 1   decision of common questions, but would not bar later exclusively individual claims); In

 2   re TFT-LCD (Flat Panel) Antitrust Litig., No. M 07-1827 SI, 2012 WL 273883, at *3

 3   (N.D. Cal. Jan. 30, 2012) (“[A] Rule 23(b)(2) judgment, with its one-size-fits-all

 4   approach and its limited procedural protections, will not preclude later claims for

 5   individualized relief.”); Cameron v. Tomes, 990 F.2d 14, 17 (1st Cir. 1993) (“[I]n

 6   Cooper, . . . the Supreme Court confirmed what common sense would suggest: a class

 7   action judgment . . . binds the class members as to matters actually litigated but does not

 8   resolve any claim based on individual circumstances that was not addressed in the class

 9   action.”).

10          Thus, the court concludes that any class-wide relief requested by either Plaintiffs

11   or Defendants, including any contempt motions, are properly directed to this court.

12   However, the class certification order in this case does not preclude individual class

13   members from filing separate actions in other appropriate forums because the delay in a

14   particular case involves individual circumstances and would require the court to go

15   beyond the legal issues already decided by this court.

16                                   IV.    CONCLUSION

17          Based on the foregoing analysis, the court (1) declines to require full compliance

18   with its injunction by a date certain, and (2) declines to require individuals who seek to

19   //

20   //

21   //

22   //


     ORDER - 8
 1   compel Defendants to adjudicate a specific EAD application to file their action in this

 2   court.

 3            Dated this 20th day of March, 2019.

 4

 5                                                    A
                                                      JAMES L. ROBART
 6
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 9
